UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 OR ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto CommissionFile Number: 001-53510 WindTamer Corporation (Exact Name of Registrant as Specified in its Charter) New York 16-1610794 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 156 Court Street Suite # 7 Geneseo, New York 14454 (Address of Principal Executive Offices) (Zip Code) (Registrant’s
